Case 1:20-cv-00639-MN-CJB Document 48 Filed 05/28/21 Page 1 of 3 PageID #: 769

                                                                DLA Piper LLP (US)
                                                                1201 North Market Street
                                                                Suite 2100
                                                                Wilmington, Delaware 19801-1147
                                                                www.dlapiper.com

                                                                Ronald N. Brown, III
                                                                ronald.brown@dlapiper.com
                                                                T 302.468.5665
                                                                F 302.397.2505



May 28, 2021

VIA CM/ECF AND HAND DELIVERY

The Honorable Christopher J. Burke
United States District Court
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 31, Room 4124
Wilmington, DE 19801-3555

       Re:     In re Grand Canyon Educ., Inc. Sec. Litig., C.A. No. 1:20-cv-00639 MN-CJB

Dear Judge Burke:

        We represent Defendants in the above-captioned litigation, and we write to provide copies
of the documents filed with the SEC by Defendant Grand Canyon Education, Inc. (“GCE”) that
were referenced in Defendants’ Motion to Dismiss briefing, and to explain why the Court can and
should consider Defendants’ few limited citations to documents not incorporated by reference in
the Complaint. (DCKT #37, 44). Courtesy copies of the documents are being sent to Chambers.

        As noted in Defendants’ Motion to Dismiss (the “Motion” or the “MTD”), “[t]his Court
may consider on a motion to dismiss documents integral to or explicitly relied upon in the
complaint, documents filed with the SEC, and matters of public record.” Bartesch v. Cook, 941
F. Supp. 2d 501, 505 n.1 (D. Del. 2013); (MTD, at 1 n.2). Moreover, in evaluating whether a
plaintiff has met its heightened burden of pleading a “cogent” and “compelling” theory of scienter,
“courts must consider the complaint in its entirety, as well as other sources courts ordinarily
examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents incorporated
into the complaint by reference, and matters of which a court may take judicial notice.” Tellabs,
Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (emphasis added).

        Plaintiffs argued for the first time during the May 26 hearing that Defendants wrongfully
introduced into the record purportedly numerous SEC filings, and that the Court should disregard
any such documents, but only a single SEC filing cited by Defendants was not incorporated by
reference in the Complaint: GCE’s Form 10-K filed February 17, 2021. That SEC filing
demonstrates that Plaintiffs’ GAAP claims are baseless and that Plaintiffs failed to plead scienter
with respect to those claims because GCE’s independent auditor provided its unqualified opinion
that GCE’s financial statements complied with GAAP (MTD at 12, 18; Reply at 5, 8). As noted
above, the Court may take judicial notice of “documents filed with the SEC” at the pleadings stage,
Case 1:20-cv-00639-MN-CJB Document 48 Filed 05/28/21 Page 2 of 3 PageID #: 770




The Honorable Christopher J. Burke
May 28, 2021
Page Two

even when those documents are not cited in the complaint (Bartesch, 941 F. Supp. 2d at 505 n.1),
and the Court must consider such documents in assessing whether Plaintiffs have met their
heightened pleading requirement with respect to the element of scienter. Tellabs, 551 U.S. at 322.1

         Plaintiffs additionally challenged for the first time during the hearing Defendants’ citations
to: (1) the State of Arizona and IRS websites demonstrating the University’s not-for-profit status
(MTD at 2, n. 3)2 and (2) the DOE’s website demonstrating that when GCE announced the
proposed Transaction in January 2018, the University’s cohort default rate was an estimated 6.5%
-- better than the 9.7% national average and significantly below the 30% rate that may jeopardize
Title IV participation. (MTD at 9, n. 9). The websites are public records, which the Court may
consider under Bartesch. Moreover, the references speak directly to the question of whether
Defendants acted with the requisite scienter, and therefore must be considered under Tellabs. As
set forth in Defendants’ Motion, in light of the fact that the IRS and the State of Arizona (among
others) had designated the University as a non-profit, Defendants had “no reasonable basis to
expect that the DOE – applying the same statutory language and legal test as the IRS – would reach
a different conclusion.” (MTD at 8). Similarly, as Defendants noted during the hearing, the
University has sued the DOE to challenge its decision, and the DOE admitted in its Answer,
attached hereto as Exhibit 11, that it “did not inform [the University] that they [the DOE] ‘had any
potential problems with the Transaction’ before denying Plaintiff’s application to participate in
Title IV programs as a non-profit.” Finally, the University’s modest cohort default rate and its
continued compliance with the DOE’s other regulations demonstrate that Plaintiffs “offer no
cogent theory for why Defendants would be motivated to take a significant ‘gamble’” on
effectuating the Transaction and seeking DOE approval. (Reply at 7-8; see also MTD at 9, n. 9).

       Please let us know if Your Honor has any additional questions regarding this matter.

Sincerely,

/s/ Ronald N. Brown, III (I.D. No. 4831)

Ronald N. Brown, III
cc: Counsel of Record (via CM/ECF)

1
  The FY 2020 Annual Report was filed after the close of Plaintiffs’ alleged class period, but it
concerns the “financial position of the Company as of December 31, 2020 and 2019,” i.e., during
the alleged class period.
2
 In any event, the Complaint concedes the IRS has designated the University as a not-for-profit,
and further concedes that the DOE’s regulations “mirrored in relevant respects the same analysis
under the Internal Revenue Service’s … rules and tax laws.” Compl. ¶ 60; see also id. ¶ 84.
Case 1:20-cv-00639-MN-CJB Document 48 Filed 05/28/21 Page 3 of 3 PageID #: 771




The Honorable Christopher J. Burke
May 28, 2021
Page Three

  Exhibit               SEC Filing                   MTD Briefing          Complaint ¶
            GCE, Current Report (Form 8-K)                                 ¶¶ 177, 202,
    1                                                MTD, at 2, 9 n.9
            (Jan. 5, 2018)                                                   203, 231
            GCE, Annual Report (Form 10-K)           MTD, at 3, 15         ¶¶ 50, 56, 62,
    2       (February 21, 2018)                    Reply Brief, at 3 n.3     178, 202
                                                   MTD, at 2, 4, 13, 14 ¶¶ 75, 76, 77,
            GCE, Current Report (Form 8-K)                n.16
    3                                              Reply Brief, at 2 n.2, 79,195,
                                                                              187, 193,
            (July 2, 2018)                                                        208
                                                          3 n.3
            Asset Purchase Agreement
            GCE, Quarterly Report (Form 10-Q)        MTD, at 2, 13
    4       (Nov. 8, 2018), at Ex. 2.1                                       ¶¶ 59, 75
                                                   Reply Brief, at 3 n.3
            GCE, Annual Report (Form 10-K)
            (Feb. 20, 2019), at Ex. 2.1
            Master Services Agreement                                      ¶¶ 57, 58, 59,
            GCE, Quarterly Report (Form 10-Q)                               77, 78, 99,
    5       (Nov. 8, 2018), at Ex. 10.8               MTD, at 2, 13          116, 143,
            GCE, Annual Report (Form 10-K)                                   154, 155,
            (Feb. 20, 2019), at Ex. 10.13                                  168, 169, 233
                                                                            ¶¶ 78, 193,
            GCE, Annual Report (Form 10-K)                                   194, 213,
    6                                              Reply Brief, at 5 n.6
            (Feb. 20, 2019)                                                  214, 215,
                                                                             222, 233
            GCE, Current Report (Form 8-K)                                 ¶¶ 160, 165,
    7                                                  MTD, at 2-3
            (Nov. 7, 2019)                                                   188, 236
            GCE, Annual Report (Form 10-K)         MTD, at 1, 17 n.20
    8                                                                       ¶¶ 172, 174
            (Feb. 19, 2020)                        Reply Brief, at 5 n.6
            GCE, Annual Report (Form 10-K)
    9                                              Reply Brief, at 5 n.6       N/A
            (Feb. 17, 2021)
            Complaint, Grand Canyon University
    10      v. Cardona, et al., No. 2:21-cv-177-           N/A                 N/A
            SRB (D. Ariz.)
            Answer, Grand Canyon University v.
    11      Cardona, et al., No. 2:21-cv-177-              N/A                 N/A
            SRB (D. Ariz.)
